
	

113 HR 1331 IH: Electronic Health Records Improvement Act
U.S. House of Representatives
2013-03-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1331
		IN THE HOUSE OF REPRESENTATIVES
		
			March 21, 2013
			Mrs. Black (for
			 herself, Mr. Chabot,
			 Mr. Grimm,
			 Mr. Harris, and
			 Mrs. Blackburn) introduced the
			 following bill; which was referred to the Committee on Energy and Commerce, and in
			 addition to the Committee on Ways and
			 Means, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To amend certain requirements and penalties implemented
		  under the Medicare and Medicaid programs by the HITECH Act of 2009, which would
		  otherwise impede eligible professionals from adopting electronic health records
		  to improve patient care.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Electronic Health Records
			 Improvement Act.
			(b)Table of
			 contentsThe table of
			 contents of this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Exception for certain eligible professionals from
				application of Medicare payment adjustment for not demonstrating EHR meaningful
				use.
					Sec. 3. Shortening EHR reporting period for application of
				Medicare EHR payment adjustment to eligible professionals.
					Sec. 4. Additional exceptions to application of Medicare
				payment adjustment for certain Medicaid and hospital-based eligible
				professionals not demonstrating EHR meaningful use.
					Sec. 5. Alternate meaningful use criteria for eligible
				professionals utilizing electronic health records and specialty registry
				systems.
					Sec. 6. Enhancing Medicare EHR meaningful use among eligible
				professionals who are rural health care providers.
					Sec. 7. Improving EHR meaningful use under Medicare by eligible
				professionals who practice in ambulatory surgical centers.
					Sec. 8. Exemption from certain EHR meaningful use requirements
				for certain eligible professionals for purposes of Medicare payment
				adjustment.
					Sec. 9. Additional administrative provisions relating to
				Medicare eligible professionals’ EHR incentives.
					Sec. 10. Non-application of provisions and amendments to
				eligible professional Medicare incentives for certain MA organizations and
				Medicaid incentives for adoption and meaningful use of certified EHR
				technology.
				
			2.Exception for
			 certain eligible professionals from application of Medicare payment adjustment
			 for not demonstrating EHR meaningful use
			(a)Exception for
			 certain small physician practicesSection 1848(a)(7) of the Social Security
			 Act (42 U.S.C. 1395w–4(a)(7)) is amended—
				(1)in subparagraph
			 (A)(i), by striking subparagraphs (B) and (D) and inserting
			 subparagraphs (B), (D), and (F); and
				(2)by adding at the
			 end the following new subparagraph:
					
						(F)3-year exception
				for certain eligible professionals
							(i)In
				generalThe Secretary shall exempt an eligible professional whom
				the Secretary determines is described in clause (ii) from the application of
				the payment adjustment under subparagraph (A) for each of the payment years
				2015 through 2017. The Secretary shall make a determination under the previous
				sentence, with respect to such an exemption for an eligible professional, only
				if such eligible professional submits a request for such exemption. The
				Secretary shall determine whether or not an eligible professional is described
				in clause (ii) not later than 30 days after the date such eligible professional
				submits a request pursuant to the previous sentence.
							(ii)Eligible
				professionals in small physician practicesAn eligible
				professional described in this clause is an eligible professional furnishing
				covered professional services during the EHR reporting period for 2015 in a
				physician practice that is a solo
				practice.
							.
				(b)Exception for
			 certain physicians near retirement ageSubparagraph (F) of section 1848(a)(7) of
			 the Social Security Act (42 U.S.C. 1395w–4(a)(7)), as added by subsection (a),
			 is amended—
				(1)in clause (i), in
			 the first and third sentences, by striking clause (ii) and
			 inserting clause (ii) or (iii); and
				(2)by adding at the
			 end the following new clause:
					
						(iii)Eligible
				professionals at or near retirement ageAn eligible professional described in this
				clause is an eligible professional who as of the last day of 2015 has attained
				early retirement age (as defined in section 216(l)(2)) or who will attain such
				age during the 5-year period following such
				day.
						.
				(c)Notification of
			 eligibility for exceptions from payment adjustmentSection
			 1848(a)(7) of the Social Security Act (42 U.S.C. 1395w–4(a)(7)), as amended by
			 subsection (a), is further amended by adding at the end the following new
			 subparagraph:
				
					(G)NotificationNot later than 30 days after the date on
				which the Secretary determines an eligible professional is exempt, pursuant to
				subparagraph (F), from the application of the payment adjustment under
				subparagraph (A), the Secretary shall provide such eligible professional notice
				of such
				determination.
					.
			3.Shortening EHR
			 reporting period for application of Medicare EHR payment adjustment to eligible
			 professionals
			(a)In
			 generalSection
			 1848(a)(7)(E)(ii) of the Social Security Act (42 U.S.C. 1395w–4(a)(7)(E)(ii))
			 is amended by inserting , so long as all of such period (or periods)
			 occurs during the year in which the corresponding adjustment, if any, under
			 this paragraph would be applied to the eligible professional involved
			 after a period (or periods) specified by the Secretary.
			(b)RebatesSection 1848(a)(7)(A) of the Social
			 Security Act (42 U.S.C. 1395w–4(a)(7)(A)) is amended by adding at the end the
			 following new clause:
				
					(iv)Special
				ruleThe Secretary shall
				establish a process under which if for a calendar year, beginning with 2015, an
				adjustment is made under this paragraph with respect to covered professional
				services furnished by an eligible professional and then during such calendar
				year the eligible professional meets the criteria for establishing meaningful
				use of certified EHR technology, the Secretary shall provide to the eligible
				professional a rebated amount such that the total amount of payment that the
				provider receives under this subsection for such services for such year is the
				fee schedule amount that would otherwise apply to such services under this
				subsection without application of this
				paragraph.
					.
			(c)Conforming
			 amendmentSection 1848(o)(5)(B) of the Social Security Act is
			 amended by adding at the end the following new sentence: Such term, as
			 used under this subsection with respect to subsection (a)(7) and a year
			 beginning with 2015, shall have the meaning given such term under subsection
			 (a)(7)(E)(ii)..
			4.Additional
			 exceptions to application of Medicare payment adjustment for certain Medicaid
			 and hospital-based eligible professionals not demonstrating EHR meaningful
			 use
			(a)Eligible
			 professionals participating in Medicaid EHR incentive programSection 1848(a)(7) of the Social Security
			 Act (42 U.S.C. 1395w–4(a)(7)), as amended by section 2, is further
			 amended—
				(1)in subparagraph
			 (A)(i), by striking (D), and (F) and inserting (D), (F),
			 and (G);
				(2)by redesignating
			 subparagraph (G) as subparagraph (H); and
				(3)by inserting after
			 subparagraph (F) the following new subparagraph:
					
						(G)Additional
				exceptions for certain Medicaid providers participating in Medicaid EHR
				incentive programIn the case
				of an eligible professional who is a Medicaid provider described in section
				1903(t)(2)(A), the Secretary shall exempt such eligible professional from the
				application of the Medicare payment adjustment under subparagraph (A), with
				respect to a year, if such year is the first year that such professional
				received payment under section
				1903(t).
						.
				(b)Hospital-Based
			 eligible professionalsSection 1848(a)(7)(D) of the Social
			 Security Act (42 U.S.C. 1395w–4(a)(7)(D)) is amended by adding at the end the
			 following new sentence: In applying the definition under subsection
			 (o)(1)(C)(ii) for purposes of the previous sentence, the reference to
			 substantially all under such subsection shall mean 90 percent or
			 more and a determination described in such subsection, with respect to an
			 eligible professional, may only be made by the Secretary pursuant to a request
			 of the professional that is submitted to the Secretary before 2015, and shall
			 be effective for such professional for 2015 and each subsequent
			 year..
			(c)Application of
			 notification requirementSubparagraph (H) of section 1848(a)(7) of
			 the Social Security Act (42 U.S.C. 1395w–4(a)(7)), as added by section 2(c) and
			 redesignated by subsection (a)(2), is amended by striking subparagraph
			 (F) and inserting subparagraph (B), (D), (F), or
			 (G).
			5.Alternate
			 meaningful use criteria for eligible professionals utilizing electronic health
			 records and specialty registry systemsSection 1848(o)(2) of the Social Security
			 Act (42 U.S.C. 1395w–4(o)(2)) is amended—
			(1)in subparagraph
			 (A)(iii), by striking Subject to and inserting For such
			 period, the eligible professional satisfactorily uses a qualified national
			 specialty registry system that measures quality improvement or improves patient
			 safety (as described in subparagraph (D)), or, subject to; and
			(2)by adding at the
			 end the following new subparagraph:
				
					(D)Qualified
				national specialty registries
						(i)Not later than
				January 1, 2015, the Secretary shall specify, pursuant to rulemaking, criteria
				for determining—
							(I)if a national
				speciality registry system is a qualified national speciality registry system,
				for purposes of this paragraph; and
							(II)if an eligible
				professional has demonstrated satisfactory use (as determined by the Secretary)
				of a qualified national speciality registry system for a period.
							(ii)For purposes of
				this paragraph, the term qualified national specialty registry
				system means, with respect to a medical speciality, a nationally
				available registry—
							(I)that is
				administered or endorsed by a national medical specialty society;
							(II)that collects
				clinical data for purposes of measuring quality improvement or improving
				patient safety related to the type of care provided or conditions treated by
				the types of eligible professionals that are typically part such national
				medical specialty society; and
							(III)that is
				determined to be a qualified national speciality registry system by the
				Secretary under clause
				(ii).
							.
			6.Enhancing
			 Medicare EHR meaningful use among eligible professionals who are rural health
			 care providers
			(a)Extension of
			 Medicare EHR incentives to eligible professionals practicing in rural health
			 clinics
				(1)EHR payment
			 adjustmentSection
			 1848(a)(7)(E)(i) of the Social Security Act (42 U.S.C. 1395w–4(a)(7)(E)(i)) is
			 amended by inserting before the period at the end the following: and,
			 with respect to payment years after 2014, includes rural health clinic services
			 (as defined in section 1861(aa)(1)) furnished by an eligible
			 professional.
				(2)EHR increased
			 paymentsSection 1848(o)(5)(A) of the Social Security Act (42
			 U.S.C. 1395w–4(o)(5)(A)) is amended by inserting before the period at the end
			 the following: and, with respect to payment years after 2014, includes
			 rural health clinic services (as defined in section 1861(aa)(1)) furnished by
			 an eligible professional.
				(b)Extension of
			 Medicare eRx and quality reporting incentives to rural health
			 clinicsSection 1848(m)(6)(A)
			 of the Social Security Act (42 U.S.C. 1395w–4(m)(6)(A)) is amended by inserting
			 before the period at the end the following: except that the term
			 covered professional services shall, with respect to reporting
			 periods for 2015 or a subsequent year, include rural health clinic services (as
			 defined in section 1861(aa)(1)) furnished by an eligible
			 professional.
			7.Improving EHR
			 meaningful use under Medicare by eligible professionals who practice in
			 ambulatory surgical centers
			(a)3-Year exemption
			 from encounters calculation To demonstrate EHR meaningful use for purposes of
			 payment adjustmentSection
			 1848(o)(2) of the Social Security Act (42 U.S.C. 1395w–4(o)(2)), as amended by
			 section 5, is further amended by adding at the end the following new
			 subparagraph:
				
					(E)Treatment of
				patient encounters at ambulatory surgical centers
						(i)In
				generalSubject to clause
				(ii), in applying this paragraph for purposes of subsection (a)(7), any
				submissions of claims for items or services furnished by an eligible
				professional at an ambulatory surgical center during performance years for the
				2015, 2016, or 2017 payment determinations shall not be included in the data
				used to determine if such eligible professional is a meaningful EHR
				user.
						(ii)Rule of
				constructionNothing in
				clause (i) shall prohibit an eligible professional from receiving an additional
				payment under paragraph (1) with respect to covered professional services
				furnished in a payment year if the eligible professional is determined to be a
				meaningful EHR user under this paragraph for the reporting period for such
				year.
						(iii)Limitation of
				payment adjustmentIn
				applying clause (i) for purposes of subsection (a)(7) and a year, if an
				eligible professional is not a meaningful EHR user pursuant to such clause for
				an EHR reporting period for the year, any adjustment under such subsection
				shall not apply to the fee schedule amount for covered professional services
				furnished by such eligible professional during the year in an ambulatory
				surgical
				center.
						.
			(b)Reinstatement of
			 batching processSubparagraph (E) of section 1848(o)(2) of the
			 Social Security Act (42 U.S.C. 1395w–4(o)(2)), as added by subsection (a), is
			 amended by adding at the end the following new clause:
				
					(iv)Use of batching
				processIn applying this
				paragraph for purposes of subsection (a)(7) and with respect to a patient
				encounter occurring at an ambulatory surgical center, if an eligible
				professional creates a record of such patient encounter without using certified
				EHR technology at the ambulatory surgical center and subsequently inputs the
				information of such record of such encounter into certified EHR technology at a
				different location, certified EHR technology shall be treated as being
				available at such patient
				encounter.
					.
			8.Exemption from
			 certain EHR meaningful use requirements for certain eligible professionals for
			 purposes of Medicare payment adjustmentSection 1848(o)(2) of the Social Security
			 Act (42 U.S.C. 1395w–4(o)(2)), as amended by section 7, is further amended by
			 adding at the end the following new subparagraph:
			
				(F)Exceptions for
				certain eligible professionalsIn applying this paragraph for purposes of
				subsection (a)(7), the following shall apply:
					(i)In the case of an eligible professional who
				is an anesthesiologist or physician of any other specialty or subspecialty
				identified through rulemaking as not conducting traditional office visits, in
				order to be treated as a meaningful EHR user for an EHR reporting period under
				such subsection for a year such eligible professional shall not be required
				to—
						(I)provide clinical
				summaries to patients; or
						(II)provide patients,
				upon request, with an electronic copy of the health information of such
				patients (including diagnostic test results, problem lists, medication lists,
				and medication allergies).
						(ii)In the case of an eligible professional who
				is an anesthesiologist or physician of any other specialty that does not
				traditionally order prescription drugs before administration of such drugs, as
				specified through rulemaking, in order to be treated as a meaningful EHR user
				for an EHR reporting period under such subsection for a year such eligible
				professional shall not be required to utilize EHR technology that provides for
				checks on prescription drug interactions until EHR technology is available to
				accommodate checks on interactions between prescription drugs administered in
				operating rooms or other anesthetizing locations.
					The
				Secretary shall provide notice to each eligible professional to whom clause (i)
				or (ii) applies of the application of such
				clause..
		9.Additional
			 administrative provisions relating to Medicare eligible professionals’ EHR
			 incentives
			(a)Appeals
			 processSection 1848(o)(3) of
			 the Social Security Act (42 U.S.C. 1395w–4(o)(3)) is amended—
				(1)in subparagraph
			 (C), by striking There shall be no and inserting Except
			 as provided under subparagraph (E), there shall be no; and
				(2)by adding at the
			 end the following new subparagraph:
					
						(E)Appeals process
				before application of penaltiesThe Secretary shall, by not later than
				January 1, 2015, establish and have in place a process for eligible
				professionals to seek, before application of a payment adjustment under
				subsection (a)(7)(A) with respect to such an eligible professional, a review of
				the determination that the eligible professional did not qualify as a
				meaningful EHR user under paragraph
				(2).
						.
				(b)Semi-Annual
			 progress report
				(1)In
			 generalNot later than six months after the date of the enactment
			 of this Act and every six months thereafter until the date specified in
			 paragraph (3), the Secretary of Health and Human Services, through the
			 Administrator of the Centers for Medicare & Medicaid Services, shall submit
			 to Congress a report that contains the following information:
					(A)Improvements that have been made in
			 streamlining requirements among various programs under the Medicare program
			 under title XVIII of the Social Security Act regarding similar information
			 (such as for purposes of meaningful use of certified EHR technology, physician
			 quality reporting, and electronic prescribing).
					(B)Improvements certified EHR technology
			 vendors have made in interoperability.
					(C)The progress of
			 the adoption of certified EHR technology by physician specialty groups and the
			 percentage of eligible professionals (as defined in section 1848(a)(7)(E) of
			 the Social Security Act) who are eligible for incentive payments under the
			 Medicare program for meaningful use of certified EHR technology.
					(D)The reporting capabilities of qualified
			 national specialty reporting systems (as defined in section 1848(o)(2) of the
			 Social Security Act, as added by section 5) and recommendations for making such
			 registries more interactive with EHR technology.
					(E)The results of the
			 most recent survey conducted under
			 paragraph (2).
					(2)Physician
			 surveyNot later than six
			 months after the date of the enactment of this Act and every six months
			 thereafter until the date specified in paragraph (3), the Secretary of Health
			 and Human Services, through the Administrator of the Centers for Medicare &
			 Medicaid Services, shall conduct a survey of physicians to identify barriers
			 encountered by physicians in achieving stage 3 of meaningful use of certified
			 EHR technology.
				(3)Date
			 specifiedFor purposes of paragraphs (1) and (2), the date
			 specified in this paragraph is the date on which 75 percent of all eligible
			 professionals (as defined in section 1848(o)(5) of the Social Security Act)
			 have satisfied the requirements of stage 2 of meaningful use of certified EHR
			 technology (as defined by the Secretary of Health and Human Services).
				10.Non-application
			 of provisions and amendments to eligible professional Medicaid incentives for
			 adoption and meaningful use of certified EHR technologySection 1903(t) of the Social Security Act
			 (42 U.S.C. 1396b(t)) is amended by adding at the end the following new
			 paragraph:
			
				(11)The provisions of, including the amendments
				made by, the Electronic Health Records Improvement Act (other than section 10
				of such Act) shall not apply for purposes of this subsection or subsection
				(a)(3)(F).
				.
		
